Citation Nr: 1456388	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  07-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts and renal dysfunction.
 
2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.
 
3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.
 
4.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.
 
5.  Entitlement to service connection for a left foot disability, to include calluses and plantar fasciitis.
 
6.  Entitlement to service connection for an upper respiratory disability.
 
7.  Entitlement to service connection for pes planus.
 
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2013 and December 2013, the Board remanded the Veteran's claims.  By rating action in April 2014 the Veteran was granted service connection for sleep apnea.  The Appeals Management Center (AMC) continued the previous denial of the remaining claims in an April 2014 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the records maintained in VBMS and the Virtual VA paperless claims processing system.

In his October 2013 Informal Hearing Presentation (IHP), the Veteran appeared to raise the issue of entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  He also raised the issue of entitlement to service connection for arthritis of multiple joints as secondary to service-connected PTSD and diabetes mellitus.  He also raised the issue of entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus and entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The increased rating issues, which include diabetes mellitus, peripheral neuropathy of each lower extremity, and TDIU, and the claims for service connection for a lung disability and for an upper respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran first developed left foot disability (other than pes planus), to include calluses and plantar fasciitis, after discharge from service and such is unrelated to service.  

2.  The Veteran first developed pes planus after discharge from service and such is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot disability (other than pes planus), to include calluses and plantar fasciitis, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In December 2005 and March 2006, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 2006 letter (contained in the Veteran's Virtual VA file) also advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters satisfied VA's duty to notify.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The evidence of record includes the Veteran's statements, his service treatment records (STR), as well as VA and private treatment records. 

In March 2011, the RO attempted to obtain the Veteran's Social Security Administration (SSA) records.  In an April 2011 report, SSA informed VA that it did not have any of the requested records for the Veteran, that such records do not exist, and that further efforts to obtain such records would be futile.  The Veteran was informed of the negative response from the SSA in a statement of the case dated November 2011.  Neither the Veteran nor his representative has since submitted or identified any outstanding evidence pertaining to his SSA records which could be obtained to substantiate the claims. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Left Foot Disability, to include Calluses and Plantar Fasciitis.

The Veteran asserted on his November 2007 VA Form 9 that he developed left foot plantar fasciitis during service.  

The Veteran's STRs, including the induction and discharge examination reports, reveal no complaints or findings of left foot calluses, plantar fasciitis or any other left foot disability.  The Veteran filled out a Report of Medical History (RMH) on preparation for discharge from service and at that time he denied ever having had foot trouble.

A July 1998 private medical record notes that the Veteran complained of some soreness of the left foot.  This was attributed to left plantar fasciitis and to a spur on the plantar surface of the calcaneus.

On VA examination in March 2006, the Veteran reported that he had a bunion on the left toot and plantar calluses.  He denied ever having had an injury of the feet or surgery of the feet.  He reported that he mainly had problems with the left foot, with a history of nerve damage in the left foot after back surgery in November 2004.  The diagnoses included plantar calluses of the left foot in addition to calcification at the insertion of the Achilles tendon as well as left calcaneal spur.  

On VA examination in August 2013, the Veteran reported that he started having problems with calluses while in service.  He stated that he did not go to sick call.  He reported that he had to wear special safety shoes that did not fit right and his feet got progressively worse.  He stated that after he stopped wearing the safety shoes, his right foot got better but his left foot remained the same.  The impression was mild degenerative joint disease in both feet and advanced plantar and retrocalcaneal enthesopathy bilaterally, with ossifications along the left plantar fascia, suggesting plantar fasciitis.  The examiner also noted that the Veteran had metatarsalgia and hammertoes.  The examiner did not provide an opinion regarding the etiology of the Veteran's left foot disabilities (other than pes planus).  

On VA examination in April 2014 the Veteran again reported that he first developed calluses in service and attributed them to wearing special safety shoes that did not fit right.  The VA examiner was of the opinion that the Veteran's left foot disability (other than pes planus), to include calluses and plantar fasciitis, was unrelated to the Veteran's military service.    

The Board does not find the Veteran's assertions that he developed left foot disability, to include calluses and plantar fasciitis, during service to be credible.  Not only do the STR fail to show any left foot complaints, but the Veteran's feet were noted to be normal on examination for discharge from service, and the Veteran denied ever having foot trouble when he filled out his RMH just prior to discharge from service.  

The medical evidence does not show that the Veteran complained of left foot plantar fasciitis or left foot calluses until more than 28 years after discharge from service.  Furthermore, there is an April 2014 medical opinion against the Veteran's claim, and no medical evidence to the contrary.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for Veteran's left foot disability (other than pes planus), to include calluses and plantar fasciitis, is not warranted.  

III.  Pes Planus

The Veteran asserted on his November 2007 VA Form 9 that he developed pes planus during service.  

The Veteran's STRs, including the induction and discharge examination reports reveal no complaints or findings of pes planus.  The Veteran filled out a Report of Medical History (RMH), in April 1970, on preparation for discharge from service and he denied ever having had foot trouble.

A July 1998 private medical record notes that the Veteran complained of some soreness of the left foot.  This was attributed to left plantar fasciitis and to a spur on the plantar surface of the calcaneus.

On VA examination in March 2006, the Veteran reported that a long time ago he had been told by one of the physicians that he had flatfeet.  He denied ever having had an injury of the feet.  He reported that he mainly had problems with the left foot, with a history of nerve damage in the left foot after back surgery in November 2004.  Examination revealed pes planus deformity of both feet.  

An April 2011 VA examination indicated that the Veteran had bilateral flat feet.

Although an August 2013 VA examiner checked off a box stating that it was at least as likely as not the Veteran's pes planus was incurred in or caused by service, she then provided a rationale that seems to indicate that she was of the opinion that the Veteran's pes planus was not related to service.  She noted that the Veteran had normal feet on examination in 1967 (induction) and in 1970 (discharge).  She further noted that the claims file was silent for complaints.  

On VA examination in April 2014 the VA examiner diagnosed the Veteran as having mild left foot pes planus.  The Veteran reported to the examiner that he noticed that he had flat feet while in service, more so on the left.  He said that he did not go to sick call.  The VA examiner was of the opinion that the Veteran was not born with pes planus, that pes planus did not pre-exist military service and that the Veteran's current pes plans was unrelated to the Veteran's military service.    

The Board does not find the Veteran's assertions that he developed pes planus during service to be credible.  Not only do the STR fail to show any complaints or findings related to pes planus, but the Veteran's feet were noted to be normal on examination for discharge from service, and the Veteran denied ever having foot trouble when he filled out his RMH just prior to discharge from service.  

The Board does not find the August 2013 favorable opinion to be of any probative value.  As noted above, the rationale provided by the August 2013 VA examiner was indicative that she believed that the Veteran's pes planus was actually not related to his military service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].

The most probative evidence of record is the April 2014 VA medical opinion.  This opinion was provided by the same VA examiner that performed the August 2013 VA examination.  She reviewed the evidence and examined the Veteran and opined that the Veteran first developed pes planus after discharge from service and that the Veteran's pes planus is unrelated to service.  Her April 2014 opinions are supported by the record which shows no disease or injury during service and shows no complaints or findings of pes planus until many years after discharge from service.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for pes planus is not warranted.  



ORDER

Entitlement to service connection for a left foot disability, to include calluses and plantar fasciitis, is denied.

Entitlement to service connection for pes planus is denied.


REMAND

Unfortunately the April 2014 VA medical opinions regarding the claims for service connection for an upper respiratory disability and for a lung disability are inadequate and new medical opinions must be obtained.  

With regard to the claim for service connection for an upper respiratory disability, the April 2014 VA examiner diagnosed the Veteran as having allergic rhinitis and sinusitis.  However, the VA examiner provided no opinion regarding whether the Veteran's current sinusitis disability is related to service.  Furthermore, although she opined that the Veteran's allergic rhinitis disability is unrelated to service, her rationale was inadequate.  Her discussion did not reflect full knowledge of the Veteran's medical history, which showed no respiratory findings on induction to service, which contained respiratory complaints on discharge from service, and which includes private medical records showing continuing treatment for allergic rhinitis from July 1991 to October 2010.  These private records also show treatment for sinusitis.  

The Veteran's file should be submitted to an upper respiratory specialist for review and an opinion.  The specialist should be informed that although the Veteran reported in April 2014 that he had allergic rhinitis prior to military, such was not shown on enlistment to service and the Veteran is presumed to have been admitted to service in sound condition in the absence of clear and unmistakable evidence that he had the disability prior to service.  The specialist's attention should be brought to the Veteran's report of hay fever during service and the notation by a physician on the Veteran's April 1970 RMH of mild seasonal hay fever.  The specialist's attention should also be brought to the private medical records dated from July 1991 to October 2010 that show continuing treatment for allergic rhinitis, and note that these  private medical records show that the Veteran had sinus disease in December 2004 and January 2009.   

With regard to the claim for service connection for a lung disability, the April 2014 VA nurse practitioner diagnosed the Veteran as having both asthma and asbestosis.  However, she stated that she was unable to determine the condition which was responsible for the Veteran's limitation in pulmonary function.  She then opined that the Veteran did not have asbestosis due to service, however, her rationale indicates that the Veteran does have asbestosis due to service.  Furthermore, the VA examiner did not provide the requested medical opinions regarding asthma.  Due to the insufficiency of the medical opinions, the Board finds that new medical opinions should be obtained from a pulmonary specialist.  

The Veteran's increased rating claims must be remanded because a VA document dated August 11, 2014 indicates that the Veteran was provided a new VA peripheral neuropathy medical examination.  The examination report must be obtained and considered by the AOJ prior to Board review of the Veteran's increased rating claims.    

The Veteran's claim for a TDIU is inextricably intertwined with the increased rating claims that are being remanded; consideration of this matter must be deferred pending resolution of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record a copy of any compensation and pension examination report that was conducted after April 2014.  See 8/11/14 request for peripheral neuropathy examination on VBMS. 

2.  Forward the Veteran's file to a respiratory specialist for review.  The examiner's attention is directed to the Veteran's service treatment records which do not show any respiratory symptoms on entry to service and which show notation of mild seasonal hay fever on a Report of Medical History in April 1970, on preparation for discharge from service.  Attention is also directed to a July 1991 private treatment record that indicates that the Veteran had a history of allergic rhinitis and that he was at that time under the treatment of the Mississippi Asthma and Allergy Clinic, as well as subsequent private treatment records showing continued treatment of allergic rhinitis over the years from July 1991 to October 2010.  These private records also show treatment for sinus disease.  Attention is also directed to the April 2014 VA examination report indicating that the Veteran has sinusitis and allergic rhinitis.  

The reviewer must thereafter provide an opinion as to the following:

(a) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current allergic rhinitis began in or is etiologically related to his period of his military service.

(b)  Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current sinusitis began in or is etiologically related to his period of his military service.

3.  Forward the Veteran's file to a pulmonary specialist for review.  The examiner's attention is directed to the January 9, 2004 chest X-ray indicating an impression of silicosis.  Attention is also directed to the August 2013 and April 2014 VA examination reports which diagnose both asbestosis and asthma.   

The reviewer must thereafter provide an opinion as to the following:

a) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's diagnosis of asbestosis is related to his period of military service, to include his claimed exposure to asbestos.

b)  Whether the Veteran's current asthma began in or is etiologically related to his period of his military service, to include as a result of presumed exposure to herbicides or claimed asbestos exposure therein.

4.  If any claim is not granted to the Veteran's satisfaction, furnish the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


